department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number 47632s in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil ’s legend a state b date c city d business e business e business dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for tax exemption under sec_501 of the code no for the reasons stated below facts you were incorporated under the laws of the state of aon b your articles of incorporation provide that your purposes are exclusively charitable religious educational and scientific you also indicate that you will provide a community activity which fosters social gathering and interaction and improve the value of produce available in your community you were formed to bring local and regionally grown produce to your community a group of growers were looking to expand retail sales opportunities of area growers by page establishing producer markets as a result your governing body formed your market you are seeking exemption to secure a permanent location to be used primarily as a vendor's pavilion by acquiring this location you would be able to expand the operational hours of your farmer's market and create more entrepreneur opportunities for your members your bylaws state that you will employ a market supervisor to manage your daily market operations which will run one day a week for six months you have submitted news articles indicating that you were formed at the request of local growers and organizational members alike who were interested in finding a better market for one another’s produce you then created an environment that benefits local farmers by supplementing the farmer's existing income all organizational members including your governing body participate in your farmers market as vendors vendors set the prices for the items they sell and recapture the entire sale price less a nominal set up fee you distribute materials to the general_public to advertise your farmer’s market you have listed a close working relationship with the city of c as well as being endorsed and sponsored by the c chamber of commerce and the university of a extension office you have indicated no further relationships or affiliations with these entities beyond this support further you also list as sponsors and supporters alongside the above entities for profit businesses such as d e and f in addition to running the market at an annual agricultural conference you will present information on your organization including growth and availability of products market regulations your seasonal meetings and the days and operating hours of your market aside from this between the months of october and may when the market is not open you conduct no other activities vendors have the opportunity to educate consumers on site about their practices or methods and products and information is on display at the market on the availability of seasonal produce you indicated that farmers joined your market as vendors due to the increased viability of potential buyers you currently see no need to limit the number of vendors participating at your market - the number of vendors is driven by consumer demand the market has increased overall sales and reduced the amount of set up time required of vendors although you have stated that yours is the only market of its kind within a mile radius and there are no other venues or competitors in c you indicated that most of your vendors sell their products at other markets membership is open to all farmers from any location via a membership application you run an advertising campaign in your area labeled your call for vendors ads to attract new vendors to your market vendors selling produce at your market are asked to abide by your vendor policies and pay a yearly membership fee your organization has seen page growth in membership year over year in the first year of operations you averaged roughly vendors now you currently average around vendors with total vendors in you are funded primarily by membership and vendor fees and secondly by gifts grants and contributions from the general_public vendors pay a set up fee for the right to sell produce at your farmer’s market your expenses are used for general advertising fundraising and other operating_expenses law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community revrul_61_170 1961_1_cb_112 holds that an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization’s members revrul_67_216 1967_2_cb_180 a nonprofit organization formed and operated page exclusively to instruct the public on agricultural matters by conducting annual public fairs and exhibitions of livestock poultry and farm products may be exempt from tax sec_1_501_c_3_-1 sec_501 '86 code revrul_80_287 1980_2_cb_185 involved a non-profit lawyer referral service that arranges at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name is on an approved list maintained by the organization as a general_rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes the organization's activities are directed toward assisting individuals in obtaining preventive or remedial legal services and as such are not specifically designed to eliminate prejudice or discrimination or to defend human and civil rights secured_by law and does not confer a charitable benefit on the community although the lawyer referral service provides some public benefit a substantial purpose of the program is promotion of the legal profession in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial non-exempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial in addition the court found that the organization’s financing did not resemble that of the typical c organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in easter house v u s ct_cl aff'd 846_f2d_78 fed cir the court found that adoption services were the primary activity of the organization in page deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions application of law you are not organized and operated exclusively for charitable educational or religious purposes consistent with sec_501 c of the code nor sec_1 c -1 a of the income_tax regulations and therefore fail to meet the operational_test you help _ facilitate the sale of produce for the benefit of the seller advertise promote and inform potential buyers about your market and your primary activities revolve around setting up a vendor pavilion as a catalyst for facilitating produce sales for local farmers and organizational members alike sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes only if exempt purposes specified in sec_501 of the code you engage ina substantial non-exempt activity similar to a commercial enterprise and marketing service by operating an open market vendors participating in your market are free to set sales prices to their benefit and to maximize sales and profits you therefore do not operate exclusively for exempt purposes it engages primarily in activities that accomplish sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest your organization will help farmers sell produce in an effort to supplement their farming income proceeds from produce sales are provided without restrictions to the sellers which privately benefit the sellers although quality products are delivered to the public for their benefit your overall purpose is to benefit your vendors rather then your consumers sec_1_501_c_3_-1 of the regulations provide in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community as described above your facilitation of produce sales is not educational nor is advertising your farmer’s market at various conferences these activities are a means of pairing potential buyers with sellers and soliciting potential vendors within your organization only a limited amount of time and resources are devoted to educational and charitable page activities and purposes within the meaning of sec_501 of the code for these reasons you are not serving exclusively educational_purposes an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature better business bureau v united_states you devote a substantial amount of your time resources and activities to creating an event for vendor sales your expenses are directed towards attracting potential buyers and facilitating produce sales you maintain a vendor list and are actively involved in the sales process as these are not serving exclusively c purposes and are not insubstantial in nature you are similar to the organization in the above ruling you are similar to the organizations described in b s w group inc v commissioner and easter house v u s were the conduct_of_a_trade_or_business ordinarily carried on by commercial ventures was found to be a non-qualifying activity you have established a marketplace for vendors to come together and sell products to the general_public at vendor established prices your activities are aimed at pairing potential buyers with sellers and facilitating sales transactions vendors are selected based not on charitable criteria but on consumer demand vendors select and set product prices for sale to maximize sales and profits also as seen in b s w group a lack of public support is good evidence that an organization is operating for commercial purposes and not for charitable purposes a substantial amount of your current income comes from vendor fees you financial date shows that you will heavily depend on vendor fees from sales not donations and grants since your inception over of your gross_receipts are derived from vendor and membership fees because you conduct activities similar to a commercial business you do not meet the qualifications for exemption under c you are similar to the organization described in revrul_61_170 this ruling noted that any public benefit provided by the organization was superseded by the primary benefit established for organizational members which precluded exemption under sec_501 of the code in your case substantially_all of your resources purposes and activities are used to arrange a commercial market for vendors you have also indicated that your organizational members formed the farmer’s market and participate as vendors while the public does benefit from an increase in market selection the overall purpose of your organization is to serve and benefit the members and vendors selling at the market and not the general_public therefore you do not qualify for exemption you are not like the organization in revrul_67_216 because your principle purpose is to facilitate produce sales and pair buyers with sellers you devote a majority of your resources and time to this purpose you utilize resources to help local and regional farmers gain visibility to potential buyers through the vehicle of your farmer's market you maintain a vendor list and distribute marketing materials and sales page information to buyers in the effort to encourage the public to support farmers at your market therefore you do not qualify for exemption you are similar to the organization in revrul_80_287 which stated that when regular commercial services even if done on a non profit basis did not directly accomplish one of the established categories of charitable purposes an organization does not qualify for exemption because your activities are directly promoting and facilitating the sale of produce products are selected by vendors for the benefit of increasing sales and you were formed to provide a better market for products and expand sales opportunities you were not formed to further exclusive c purposes while consumers at the market may receive information about products this is not serving an exclusive educational purpose also since vendors are setting prices sales of products confer no charitable benefit to the community therefore you are not substantially serving established c purposes and do not qualify for exemption conclusion you help facilitate the sale of produce for the benefit of the seller we have concluded that you are not an organization described in sec_501 of the code because you are not operated exclusively for one or more exempt purposes set forth in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be declared true under penalties of perjury following signed declaration this may be done by adding to the appeal the the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and page accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication
